RUSSELL, Judge.
This is a divorce case.
*810After an ore tenus hearing, the trial court divorced the parties and awarded attorney fees to the wife. The husband appeals. We affirm.
The husband’s only argument on appeal is that the trial court erred in its award of attorney fees to the wife because the wife did not testify as to her economic condition or need.
At the outset we note that the husband did not cite, nor do we know of, any statute or case law in Alabama which affirmatively requires a party to personally testify in order to be awarded attorney fees in divorce actions. Furthermore, in divorce cases the allowance of attorney fees is a matter within the sound discretion of the trial court, and its judgment will not be disturbed on appeal unless there is an abuse of that discretion. Hinds v. Hinds, 415 So.2d 1122 (Ala.Civ.App.1982).
After a careful review of the record, we find no such abuse by the trial court. There was ample evidence before the trial court to enable it to make such an award, and the mere fact that the wife did not personally testify does not require reversal.
The wife’s request for attorney fees on appeal is granted in the amount of $600.
This case is due to be affirmed.
AFFIRMED.
INGRAM, P.J., and ROBERTSON, J., concur.